Citation Nr: 1235289	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  04-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle disability.

2.  Entitlement to service connection for residuals of a lumbar strain.

3.  Entitlement to service connection for mucosa-associated lymphoid tissue (MALT) lymphoma.

4.  Entitlement to service connection for gastric ulcers as secondary to MALT lymphoma.

5.  Entitlement to service connection for a skin disability as secondary to MALT lymphoma.


REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from December 2003 and February 2007 decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In November 2007, the Board, inter alia, denied entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability, and a left shoulder disability; granted a 30 percent rating for multiple keloids.  The Veteran appealed the Board's November 2007 denial of service connection for residuals of a lumbar strain, left foot/ankle disability, and a left shoulder disability, and entitlement to a disability rating in excess of 30 percent rating for multiple keloids to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the portions of the Board decision pertaining to the issues of entitlement to service connection for residuals of a lumbar strain and left foot/ankle disability and remanded these issues to the Board.  The remaining portions of the Board's November 2007 decision were affirmed by the Court.

Thereafter, in October 2011, the Board remanded the claims for entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability to the RO for additional evidentiary and procedural development.  The RO completed some of the requested development and the case was returned to the Board in August 2012.  Unfortunately, as discussed further below, additional development is necessary with respect to these claims, as well as the claims for entitlement to service connection for MALT lymphoma, gastric ulcers, and a skin disability.  As such, this appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the appellant's claims.  A review of the documents in such file reveals that this "Virtual" file contains VA treatment records not contained within the paper record, although the claims file does contain a notation that these treatment records have been added to the record.  


REMAND

The Board's review of the record reveals that further RO action on this appeal is warranted.  

At the outset, the Board notes that the claims of entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability were remanded in October 2011 for additional evidentiary development.  In its remand, the Board instructed the RO to readjudicate these matters following completion of its development and, if denied, issue an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 19.31(c) (2011).  Here, additional evidence, to include lay statements from the Veteran, VA treatment records, and a VA spine and foot examination report, was associated with the claims file following the Board's October 2011 remand.  However, no readjudication of the issues of service connection for residuals of a lumbar strain and/or a left foot/ankle disability was ever completed.  As such, a remand is necessary to afford the RO the opportunity to comply with the Board's remand instruction to consider this evidence.  Id; 38 C.F.R. § 19.37.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

However, the Board finds that additional evidentiary development is necessary prior to the RO completing its readjudication of these claims.  Specifically, a supplemental medical opinion is needed with respect to the issue of entitlement to service connection for residuals of a lumbar strain.  

Review of the June 2012 VA examination report reveals that the examiner concluded the Veteran's current low back disability, diagnosed as lumbar strain and degenerative arthritis, is less likely than not related to his in-service lumbar strain.  In reaching this conclusion, the examiner acknowledged the Veteran's in-service injury, but noted that he had a "more significant injury later in life" and that his current chronic back pain "appears to be related more to his post service injury than his in service injury" [emphasis added].  Pertinent to the current remand, the examiner's rationale appears to suggest that some portion of the Veteran's current low back disability may be due to his in-service lumbar injury.  Thus, further clarification is needed as to the examiner's opinion.  

To ensure a complete record is before the examiner, the RO should obtain records of any relevant VA treatment the Veteran may have undergone since June 2012.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

As regards the other claims on appeal - entitlement to service connection for MALT lymphoma, gastric ulcers, and a skin disability - the Veteran indicated a desire for a Board videoconference hearing on his April 2009 substantive appeal.  There is no indication that he has withdrawn his request for such hearing.

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if a claimant expresses a desire to appear in person.  Such hearings are scheduled by the RO.  See 38 C.F.R. § 20.704(a) (2011).  Thus, a remand of his appeal is necessary to afford him his requested hearing as to these claims.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the issues of entitlement to service connection for MALT lymphoma, gastric ulcers, and a skin disability, the RO should schedule the Veteran for a Board videoconference hearing before a Veterans Law Judge, with appropriate notification to the Veteran and his representative.  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.

2.  The RO should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Memphis VA Medical Center dated since June 2012.  

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the claims file should be forwarded to the examiner who conducted the June 2012 VA spine examination for a supplemental opinion.  

Following review of the claims file, the examiner is asked to clarify his statement that the Veteran's current low back disability, diagnosed as lumbar strain and degenerative arthritis, is "related more to his post service injury than his in service injury."  Thus, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that part of the Veteran's low back disability, currently diagnosed as lumbar strain and degenerative arthritis, had its origins in or is otherwise medically related to the Veteran's service.   

If the June 2012 VA examiner is unavailable or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA examination to obtain an opinion responsive to the question posed above.  The entire claims file, to include complete copy of the REMAND must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.

A complete rationale for all opinions expressed must be provided.  

4.  Following the completion of the preceding steps and any other development deemed necessary, the RO should review the record, to include the paperless, electronic claims file and any evidence received since the June 2006 SSOC, and readjudicate the claims of entitlement to service connection for residuals of a lumbar strain and a left foot/ankle disability.  

If any benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished an SSOC and given the opportunity to respond thereto.

The Board intimates no opinion, either favorable or unfavorable, as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



